     Case 2:20-cv-06484-GW-JPR Document 24 Filed 08/16/21 Page 1 of 2 Page ID #:435



 1
 2
 3
 4
 5
 6
 7                         UNITED STATES DISTRICT COURT
 8                        CENTRAL DISTRICT OF CALIFORNIA
 9
10    JOHN THOMAS PULSKAMP,        ) Case No. CV 20-6484-GW (JPR)
                                   )
11                   Petitioner,   )
                                   ) ORDER ACCEPTING REPORT AND
12                v.               ) RECOMMENDATION OF U.S. MAGISTRATE
                                   ) JUDGE
13    KATHLEEN ALLISON,            )
                                   )
14                   Respondent.   )
                                   )
15                                 )
                                   )
16         Pursuant to 28 U.S.C. § 636, the Court has reviewed the
17    First Amended Petition, records on file, and Report and
18    Recommendation of U.S. Magistrate Judge, which recommended that
19    Respondent’s motion to dismiss the FAP as partially unexhausted
20    be granted unless within the time for filing objections to the R.
21    & R. Petitioner took one of several actions.         On June 16, 2021,
22    Petitioner filed Objections to the R. & R., again asserting that
23    his claims are all exhausted and declining to exercise any of the
24    options laid out by the Magistrate Judge.
25          As the Magistrate Judge explained (see R. & R. at 5-7), the
26    federal portion of Petitioner’s ground five has never been
27    exhausted in state court.      Although Petitioner continues to
28    believe that he raised that argument on direct appeal (see Objs.

                                           1
     Case 2:20-cv-06484-GW-JPR Document 24 Filed 08/16/21 Page 2 of 2 Page ID #:436



 1    at 1-2), in fact his supreme-court briefing rested on state law
 2    only (see R. & R. at 5-6).      He was given the opportunity to
 3    remedy the FAP’s exhaustion problem and has declined to do so
 4    despite being warned that the FAP would likely be dismissed if he
 5    didn’t.1   (See id. at 3, 6-8.)     Accordingly, because the FAP
 6    remains partially unexhausted, it must be dismissed.          See Rose v.
 7    Lundy, 455 U.S. 509, 518-19 (1982).
 8          Having reviewed de novo those portions of the R. & R. to
 9    which Petitioner objects, the Court agrees with and accepts the
10    findings and recommendations of the Magistrate Judge.           IT
11    THEREFORE IS ORDERED that Respondent’s motion to dismiss is
12    granted and that judgment be entered dismissing this action
13    without prejudice.2
14
15    DATED: August 16, 2021              ________________________________
                                          GEORGE H. WU
16                                        U.S. DISTRICT JUDGE
17
            1
18           Petitioner claims that he “attempted to file a ‘Reply’ to
      Respondent’s motion to dismiss” but the Magistrate Judge wouldn’t
19    let him. (Objs. at 2.) But the Magistrate Judge simply refused to
      allow him to refile a document that had already been filed even
20    though it was unauthorized. In an April 14 motion for leave to
      file a response to Respondent’s reply to his opposition to the
21
      motion to dismiss, Petitioner stated that he wanted to file his
22    February 23 response because it had been “marked as ‘received’ but
      not filed.”   (Notice, ECF No. 20 at 2.)      But in fact, as the
23    Magistrate Judge pointed out in denying his request (id. at 1), the
      February 23 response was ordered filed even though it was
24    unauthorized.    (See Resp., ECF No. 19; see also ECF No. 18
      (Magistrate Judge citing Local Rule 7-10 and noting that responses
25
      to replies are not authorized absent prior court permission but
26    ordering response filed anyway).)
            2
27           The Court takes no position on whether any subsequent
      petition raising these same claims would be timely or otherwise
28    procedurally proper.

                                           2
